Exhibit 10.3

EXECUTIVE STOCK OPTION GRANT NOTICE AND AWARD AGREEMENT

Congratulations! As a key leader in our business, you are in a position to have
significant influence on the outcomes that affect our guests and Pinnacle
Entertainment, Inc. (the “Company” or “Pinnacle”). I am pleased to inform you
that, in recognition of the role you play in our collective success, you have
been issued an option to purchase shares of the Company’s common stock. This
award is subject to the terms and conditions of the following Stock Option
Agreement, which are in all events the governing documents for your award. The
details of this award are indicated below.

 

Optionee:  

 

   Date of Grant:  

 

   Number of Shares of Common Stock:  

 

   Exercise Price Per Share:  

 

   Term of Option:  

 

   Vesting Commencement Date:  

 

   Type of Option:  

 

  

Stock options can be a great opportunity for individual wealth creation. As our
Company becomes more valuable through management running the business better and
through growth opportunities, the value or price of a share of the Company’s
common stock should increase. Through your efforts and the efforts of your
colleagues, you have the ability to help increase the value of our Company for
all shareholders.

Thank you for all you do each and every day as a leader and owner of the
Company. Our focus on driving profitable revenues, eliminating non-value added
expense and investing our capital prudently is collectively building a much
stronger Pinnacle. We are establishing a balanced portfolio of properties as we
continue to grow nationally and internationally, and are well on our way to
becoming the BEST CASINO ENTERTAINMENT COMPANY IN THE WORLD.

It is an exciting time to be part of Pinnacle Entertainment!

Anthony Sanfilippo

Chief Executive Officer

 

- 1 -



--------------------------------------------------------------------------------

THIS STOCK OPTION AGREEMENT (together with the above grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.

The Compensation Committee (the “Committee”) has determined that it is to the
advantage and best interest of the Company to grant to the Optionee an option
(the “Option”) to purchase the number of shares of the Common Stock of the
Company (the “Shares” or the “Option Shares”) set forth on the Grant Notice, at
the exercise price determined as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:

1. Acceptance of Agreement. Optionee has reviewed this Agreement, and all
provisions of the Agreement. By electronically accepting this Option according
to the instructions provided by the Company’s designated broker, Optionee agrees
that this electronic contract contains Optionee’s electronic signature, which
Optionee has executed with the intent to sign this Agreement, and that this
Option is granted under and governed by the terms and conditions of this
Agreement. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee on questions relating to this
Agreement.

2. Grant and Terms of Stock Option.

2.1 Grant of Option. Pursuant to the Grant Notice, the Company has granted to
the Optionee the right and option to purchase, subject to the terms and
conditions set forth in this Agreement, all or any part of the number of Shares
set forth on the Grant Notice at a purchase price per Share equal to the
exercise price per Share set forth on the Grant Notice. If the Grant Notice
indicates (under “Type of Option”) that this Option is an “ISO”, then this
Option is intended by the Company and the Optionee to be an Incentive Stock
Option. However, if the Grant Notice indicates that this Option is a “NQSO”,
then this Option is not intended to be an Incentive Stock Option and is instead
intended to be a Nonqualified Stock Option.

2.2 Vesting. Subject to the provisions of this Agreement, this Option shall vest
and become exercisable in four equal annual installments on first, second, third
and fourth anniversaries of the Vesting Commencement Date (each a “Vesting
Date”). Notwithstanding the foregoing and except as otherwise provided
(including, without limitation, any additional vesting provisions) in a written
employment agreement between the Company and the Optionee, (a) in the event of
termination of the Optionee’s Continuous Status as an Employee, Director or
Consultant for any reason (other than because of termination due to Cause), this
Option shall immediately cease vesting; and (b) in the event of termination of
the Optionee’s Continuous Status as an Employee, Director or Consultant because
of termination due to Cause, then this entire Option shall be cancelled and
terminated as of the date of such termination and shall no longer be exercisable
as to any Shares, whether or not previously vested.

2.3 Term of Option. The “Term” of this Option shall begin on the Date of Grant
set forth in the Grant Notice and end on the expiration of the Term specified in
the Grant Notice. No portion of this Option may be exercised after the
expiration of the Term.

2.3.1 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant for any reason other than death, Disability, or
Cause, except as otherwise provided in a written employment agreement between
the Company and the Optionee, the portion of this Option that is not vested and
exercisable as of the date of termination shall be immediately cancelled and
terminated. In addition, except as otherwise provided in a written employment
agreement between the Company and the Optionee, the portion of this Option that
is vested and exercisable as of the date of termination shall terminate and be
cancelled on the earlier of (i) the expiration of the Term, or (ii) one year
after termination of Optionee’s Continuous Status as an Employee, Director or
Consultant.

 

- 2 -



--------------------------------------------------------------------------------

2.3.2 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant by death or Disability, except as otherwise
provided in a written employment agreement between the Company and the Optionee,
the portion of this Option that is not vested and exercisable as of the date of
termination shall be immediately cancelled and terminated. In addition, except
as otherwise provided in a written employment agreement between the Company and
the Optionee, the portion of this Option that is vested and exercisable as of
the date of termination shall terminate and be cancelled on the earlier of
(i) the expiration of the Term, or (ii) one year after termination of Optionee’s
Continuous Status as an Employee, Director or Consultant by death or Disability.

2.3.3 If Optionee’s Continuous Status as an Employee, Director or Consultant is
terminated for Cause, or if, after the termination of Optionee’s Continuous
Status as an Employee, Director or Consultant, the Committee determines that
Cause existed before such termination, except as otherwise provided in a written
employment agreement between the Company and the Optionee, this entire Option
shall be cancelled and terminated as of the date of such termination and shall
no longer be exercisable as to any Shares, whether or not previously vested.

3. Method of Exercise.

3.1 Delivery of Notice of Exercise. This Option shall be exercisable by delivery
of instructions, which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as may be required by the Company. Exercise
of the shares shall be performed by online execution of exercise through the
designated broker’s internet tool, or delivery of verbal instruction to the
designated broker’s customer service agent if so permitted by the designated
broker, together with such information as the broker shall require to complete
the transaction; or a combination thereof. The Option shall be deemed to be
exercised no earlier than receipt by the designated broker of such exercise
instructions accompanied by the aggregate exercise price. This Option may not be
exercised for a fraction of a Share.

3.2 Restrictions on Exercise. No Shares will be issued pursuant to the exercise
of this Option unless and until there shall have been full compliance with all
applicable requirements of the Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all applicable listing
requirements of any national securities exchange or other market system on which
the Common Stock is then listed and all applicable requirements of any
Applicable Laws and of any regulatory bodies having jurisdiction over such
issuance. As a condition to the exercise of this Option, the Company may require
the Optionee to make any representation and warranty to the Company as may be
necessary or appropriate, in the judgment of the Committee, to comply with any
Applicable Law.

3.3 Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) in cash or by certified check or bank check or wire
transfer of immediately available funds, (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value) that have been owned for a period of at least six months (or such other
period to avoid accounting charges against the Company’s earnings), (c) by
delivery of the exercise instructions together with any other documentation as
the designated broker (and Optionee’s broker, if applicable) require(s) to
effect an exercise of the Option and delivery to the Company of the sale or
other proceeds (as permitted by Applicable Law) required to pay the exercise
price, or (d) any combination of any of the foregoing. In addition, the
Committee may impose such other conditions in connection with the delivery of
shares of Common Stock in satisfaction of the exercise price as it deems
appropriate in its sole discretion.

3.4 Notice of Disqualifying Disposition of Incentive Stock Option. If this
Option is an Incentive Stock Option and the Optionee sells or otherwise disposes
of any of the Shares acquired upon exercise of this Option on or before the
later of (i) two years after the date of grant, or (ii) one year after the date
such Shares were acquired, the Optionee shall immediately notify the Company in
writing of such disposition. The Optionee agrees that he or she may be subject
to income tax withholding by the Company on the taxable income recognized as a
result of such disposition and that the Optionee shall be required to satisfy
such withholding obligations either by making a payment to the Company in cash
or by withholding from current earnings of the Optionee.

3.5 No Rights as a Stockholder. Until the stock certificate evidencing shares of
Common Stock issued upon exercise of this Option is issued (as evidenced by the
appropriate entry on the books of the Company or of a

 

- 3 -



--------------------------------------------------------------------------------

duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares, notwithstanding the exercise of the Option.

4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or to a
beneficiary designated, and may be exercised during the lifetime of Optionee
only by Optionee or the Optionee’s guardian or legal representative. Subject to
all of the other terms and conditions of this Agreement, following the death of
Optionee, this Option may, to the extent it is vested and exercisable by
Optionee in accordance with its terms on the date of death, be exercised by
Optionee’s beneficiary or other person entitled to exercise this Option in the
event of Optionee’s death. Notwithstanding the first sentence of this Section 4,
if this Option is a Nonqualified Stock Option, this Option may be assigned, in
connection with the Optionee’s estate plan, in whole or in part, during the
Optionee’s lifetime to one or more Family Members of the Optionee. Rights under
the assigned portion may be exercised by the person or persons who acquire a
proprietary interest in such Option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
Option immediately before such assignment and shall be set forth in such
documents issued to the assignee as the Committee deems appropriate.

5. Restrictions; Restrictive Legends. Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
ownership and transfer restrictions imposed by applicable gaming laws) contained
in, the Company’s Certificate of Incorporation, as amended from time to time,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares.

6. Adjustments Upon Changes in Capitalization, Etc.

6.1 Changes in Capitalization. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the shares of
Common Stock or the value thereof, such adjustments and other substitutions
shall be made to this Option as the Board of Directors (or the Committee), in
its sole discretion, deems equitable or appropriate, including such adjustments
in the aggregate number, class and kind of securities that may be delivered
under this Option and in the number, class, kind and option or exercise price of
securities subject to this Option (including, if the Board of Directors (or the
Committee) deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Board of Directors (or the Committee) may determine to be appropriate in its
sole discretion; provided, however, that the number of shares of Common Stock
subject to this Option shall always be a whole number.

6.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Committee may,
in the exercise of its sole discretion, declare that this Option will terminate
as of a date fixed by the Committee and give the Optionee the right to exercise
this Option prior to such date as to all or any part of the optioned stock,
including shares as to which this Option would not otherwise be exercisable.

6.3 Corporate Transaction. Upon the happening of a “Change of Control” of the
Company, the Company may, in its sole discretion, do one or more of the
following: (i) shorten the period during which this Option is exercisable
(provided that it remains exercisable for at least 30 days after the date notice
of such shortening is given to Optionee); (ii) accelerate the vesting of this
Option; (iii) arrange to have the surviving or successor entity or any parent
entity thereof assume this Option or grant a replacement option in either case
with appropriate adjustments in the option prices and adjustments in the number
and kind of securities issuable upon exercise or adjustments so that this Option
or its replacement represents the right to purchase the shares of stock,
securities or other property (including cash) as may be issuable or payable as a
result of such transaction with respect to or in exchange for the number of
shares of Common Stock purchasable and receivable upon exercise of this Option
had such exercise occurred in full prior to such transaction; or (iv) (A) to the
extent this Option is vested (including, if applicable, any acceleration of
vesting as contemplated in clause (ii) above), cancel this Option upon payment
to Optionee of an amount that is the equivalent of the excess of the Fair Market
Value of the Common Stock (at the effective time of the change in control) over
the exercise price of this Option, such amount to be

 

- 4 -



--------------------------------------------------------------------------------

payable in cash, in one or more kinds of stock or property (including the stock
or property, if any, payable in the transaction) or in a combination thereof, as
the Board of Directors (or the Committee), in its discretion, shall determine
and (B) to the extent this Option is not vested, either cancel this Option upon
a payment to Optionee in the manner set forth in clause (iv)(A) of this
sentence, or arrange for the assumption of this Option in the manner set forth
in clause (iii) of this sentence, in the sole discretion of the Company.

7. General.

7.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

7.2 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Option and the parties hereto shall act in
all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.

7.3 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Optionee or contract for the Optionee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Optionee or cease
contracting for the Optionee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Optionee and the Company or any of its
subsidiaries.

7.4 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Option Shares on or with respect to which
such other capital stock was distributed.

7.5 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

7.6 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

7.7 No Assignment. Except as otherwise provided in this Agreement, the Optionee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

7.8 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

7.9 Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

7.10 Arbitration.

7.10.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 7.10 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.

7.10.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Optionee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

7.10.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

7.10.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

7.10.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

7.11 Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding

 

- 6 -



--------------------------------------------------------------------------------

requirements, and the Company’s obligations to deliver shares of Common Stock
upon the exercise of this Option will be conditioned upon compliance with all
such withholding tax requirements. Without limiting the generality of the
foregoing, upon the exercise of this Option, the Company will have the right to
withhold taxes from any other compensation or other amounts which it may owe to
the Optionee, or to require the Optionee to pay to the Company the amount of any
taxes which the Company may be required to withhold with respect to the shares
issued on such exercise. Without limiting the generality of the foregoing, the
Committee in its discretion may authorize the Optionee to satisfy all or part of
any withholding tax liability by (a) having the Company withhold from the shares
of Common Stock which would otherwise be issued on the exercise of an Option
that number of shares having a Fair Market Value, as of the date the withholding
tax liability arises, equal to or less than the amount of the Company’s
withholding tax liability, or (b) by delivering to the Company previously-owned
and unencumbered shares of the Common Stock having a Fair Market Value, as of
the date the withholding tax liability arises, equal to or less than the amount
of the Company’s withholding tax liability.

7.12 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

7.13 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

7.14 Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Option, the prospectus related to the Option, the Company’s annual
reports or proxy statements by electronic means or to request Optionee’s consent
by electronic means. Optionee hereby consents to receive such documents
delivered electronically or to retrieve such documents furnished electronically,
as applicable, and agrees to participate through any online or electronic system
established and maintained by the Company or another third party designated by
the Company.

7.15 Data Privacy. Optionee agrees that all of Optionee’s information that is
described or referenced in this Agreement may be used by the Company, its
affiliates and the designated broker and its affiliates to administer and manage
this Option.

7.16 Acknowledgments of Optionee. Optionee has reviewed this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, fully understands all provisions of the Agreement and,
by accepting the Notice of Grant, acknowledges and agrees to all of the
provisions of this Agreement.

7.17 Complete Agreement. The Grant Notice and this Agreement constitute the
parties’ entire agreement with respect to the subject matter hereof and
supersede all agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.

7.18 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

- 7 -